ZESIGER, J,
Epitomized Opinion
Defendant was tried under a city ordinance prohibiting the keeping or exhibiting of a gambling levice and was found guilty. He had kept for use i slot machine which was operated by the insertion jf nickels by the player who would receive at times a package of confection or mints and a cer-;ain number of chips as the dial indicated. Defendant made a motion for a new trial. Held:
The rule is that whgre one who’ plays a slot machine stands to win or lose money, trade or checks sy chance, the machine is a gambling device. The .impression that so long as the player receives some-:hing of value in return for the money played the machine is within the law, is erroneous. Whenever ;he element of chance enters into the play and the flayer has the opportunity to receive something :or nothing, it comes within the provisions of the irdinance. Motion overruled.